UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 October 14 , 2015 Date of Report (Date of earliest event reported) Iron Sands Corp. (Exact name of registrant as specified in its charter) Delaware 000-5447 7 4 5 -2258702 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1999 Broadway, Suite 3700 Denver, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 800-9669 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐
